THIS NOTE AND THE UNDERLYING SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) SHALL HAVE BECOME
EFFECTIVE WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION
UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS
IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE.

 

GB SCIENCES, INC.

 

Second Amended and Restated

8% Senior Secured Convertible Promissory Note

 

$1,501,863.00     November 27, 2019

As of February 28, 2019 (the “Issue Date”)

 

FOR VALUE RECEIVED, GB SCIENCES, INC., a Nevada corporation (the “Company”) with
its principal executive office at 3550 W. Teco Avenue, Las Vegas NV 89118,
promises to pay to the order of CSW VENTURES, LP (the “Payee” or the “Holder of
this Note”) or registered assigns, the principal amount of One Million Five
Hundred One Thousand Eight Hundred Sixty Three Dollars ($1,501,863) Dollars, or
such lesser amount as shall equal the aggregate unpaid principal amount of the
loans made by Payee to the Company hereunder (the “Principal Amount”), together
with interest on such Principal Amount, on August 28, 2020 (the “Maturity
Date”). Interest on this Second Amended and Restated Senior Secured Convertible
Promissory Note (this “Note”) shall accrue on the Principal Amount outstanding
from time to time at a rate per annum computed in accordance with Section 2
hereof.

 

This Note amends and restates in its entirety, and is issued in substitution of
and exchange for, but not in payment of, that certain Amended and Restated 8%
Senior Secured Convertible Promissory Note, dated July 12, 2019, in the
principal amount of $1,471,863.00, made by the Company in favor of the Payee.

 

This Note represents an (i) initial loan of One Million Dollars ($1,000,000)
made on March 1, 2019, (ii) a loan of Five Hundred Thousand Dollars ($500,000)
made on March 14, 2019, (iii) accrued interest of Forty One Thousand Eight
Hundred Sixty Three Dollars ($41,863) through July 11, 2019 that has been added
to the principal amount of the loans under this Note, (iv) a loan of One Hundred
Thousand Dollars ($100,000) made on July 12, 2019, and (v) a loan of Thirty
Thousand Dollars ($30,000) (the “Additional Loan”) made on the date hereof, as

 

1

--------------------------------------------------------------------------------

 

 

reduced by the conversion of One Hundred Seventy Thousand Dollars ($170,000) of
principal under the Original Note into Conversion Shares pursuant to Section 5
prior to the date hereof.

 

The portion of the Principal Amount attributable to the Additional Loan,
together with all accrued interest thereon (together, the “Subordinated
Obligations”), shall be subordinate in all respects to that certain note in the
face amount of Two Million Seven Hundred Sixty Five Thousand ($2,765,000) dated
April 23, 2019, made by the Company in favor of Iliad Research And Trading,
L.P., provided, however, that (i) nothing herein shall prevent the Payee from
converting the Subordinated Obligations into Conversion Shares pursuant to
Section 5, and (ii) any conversion under this Note following the date hereof
shall be applied first to the Subordinated Obligations in reduction thereof and
then to the remaining obligations of Payee hereunder.

 

Interest shall accrue on the Principal Amount outstanding from time to time and
shall be payable (i) quarterly in arrears commencing on October 1, 2019 and on
the first day of each calendar quarter thereafter, (ii) upon maturity (whether
at the Maturity Date, by acceleration or otherwise) and (iii) at any time after
maturity until paid in full (after as well as before judgment), on demand. All
computations of interest hereunder shall be made based on the actual number of
days elapsed in a year of 365 days (including the first day but excluding the
last day during which any such Principal Amount is outstanding). All payments by
the Company hereunder shall be applied first to pay any interest which is due,
but unpaid, and then to reduce the Principal Amount.

 

Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and in immediately available funds by wire or check only. THIS
NOTE MAY NOT BE PAID OR PREPAID IN CASH. The Company (i) waives presentment,
demand, protest or notice of any kind in connection with this Note and (ii)
agrees to pay to the Holder of this Note, on demand, all costs and expenses
(including reasonable and documented legal fees and expenses) incurred in
connection with the enforcement and collection of this Note.

 

This Note has been issued to Payee pursuant to a Note Purchase Agreement (as
amended from time to time, the “Note Purchase Agreement”) originally entered
into between the Company and the Payee dated as of February 28, 2019, and is
secured by a Security Agreement dated as of February 28, 2019 (the “Security
Agreement”) among the Company, GB Sciences Nevada LLC (“GBSN”), GB Sciences Las
Vegas LLC (“GBSLV”) and Payee, covering certain collateral (the “Collateral”),
all as more particularly described and provided therein, and is entitled to the
benefits thereof. The Security Agreement and any and all other documents
executed and delivered by the Company, GBSN or GBSLV (the “Grantors”) to Payee
under which Payee is granted liens on assets of the Grantors in connection with
the transactions contemplated by the Note Purchase Agreement are collectively
referred to as the “Security Documents.”

 

Unless otherwise defined in this Note, capitalized terms used herein shall have
the meanings set forth in the Note Purchase Agreement.

 

 

2

--------------------------------------------------------------------------------

 

 

1.     Principal Repayment

 

A.     Optional Prepayment. Subject to 1B below, the Company may only prepay
this Note,

 

(i)     during such time as the Conversion Shares (as defined below) issuable
upon conversion of this Note are then subject to an effective registration
statement under the Securities Act of 1933, as amended, and the registration
statement covering the Conversion Shares has been effective for a period of at
least 90 days; or

 

(ii)     if the Company provides the Payee with sixty (60) days prior written
notice of such prepayment, during which time Payee may convert this Note in

accordance with Section 5, and such prepayment is accompanied by a payment equal
to 25% of the amount of the principal and interest being prepaid.

 

B.     Notice of Prepayment. Before the Company shall be permitted to prepay
this Note pursuant to 1A(i) hereof, the Company shall provide thirty (30) days
prior notice to the Payee of its intent to make such prepayment, which notice
shall state the date and amount of such prepayment (the “Prepayment Date”). The
Payee shall have the option at any time prior to the Prepayment Date to elect to
convert this Note pursuant to Section 5 below.

 

2.     Computation of Interest.

 

A.     Base Interest Rate. Subject to Sections 2B and 2C below, the outstanding
Principal Amount shall bear interest at the rate of eight (8%) percent per
annum.

 

B.     Penalty Interest. Upon the occurrence and during the continuance of an
Event of Default (as defined below), the rate of interest applicable to the
unpaid Principal Amount shall be increased to ten (10%) percent per annum.

 

C.     Maximum Rate. In the event that it is determined that, under the laws
relating to usury applicable to the Company or the indebtedness evidenced by
this Note (“Applicable Usury Laws”), the interest charges and fees payable by
the Company in connection herewith or in connection with any other document or
instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Principal Amount outstanding hereunder to reduce said balance by
such amount with the same force and effect as though the Company had
specifically designated such extra sums to be so applied to principal and the
Payee had agreed to accept such extra payment(s) as a premium-free prepayment.
All such deemed prepayments shall be applied to the principal balance payable at
maturity. In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction

 

 

3

--------------------------------------------------------------------------------

 

 

 

in which the Company is resident applicable to the use or detention of money or
to forbearance in seeking its collection in the jurisdiction in which the
Company is resident.

 

3.     Covenants of Company.

 

A.     Affirmative Covenants. The Company covenants and agrees that, so long as
this Note shall be outstanding, unless it has otherwise obtained the prior
written consent of the Payee, it will perform the obligations set forth in this
Section 3A:

 

(i)     Taxes and Levies. The Company (and each of its subsidiaries) will
promptly pay and discharge all taxes, assessments, and governmental charges or
levies imposed upon the Company or upon its income and profits, or upon any of
its property, before the same shall become delinquent, as well as all claims for
labor, materials and supplies which, if unpaid, might become a lien or charge
upon such properties or any part thereof; provided, however, that the Company
shall not be required to pay and discharge any such tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings;

 

(ii)     Maintenance of Existence. The Company (and each of its subsidiaries)
will do or cause to be done all things reasonably necessary to preserve and keep
in full force and effect its corporate existence, rights and franchises and
comply with all laws applicable to the Company, except where the failure to
comply would not have a material adverse effect on the Company;

 

(iii)     Maintenance of Property. The Company (and each of its subsidiaries)
will at all times reasonably maintain, preserve, protect and keep its property
used or useful in the conduct of its business in good repair, working order and
condition (ordinary wear and tear excepted), and from time to time make all
needful and proper repairs, renewals, replacements and improvements thereto as
shall be reasonably required in the conduct of its business;

 

(iv)     Insurance. The Company (and each of its subsidiaries) will, to the
extent necessary for the operation of its business, keep adequately insured by
financially sound reputable insurers, all property of a character usually
insured by similar corporations and carry such other insurance as is usually
carried by similar corporations;

 

(v)     Maintenance of Teco Facility. The Company will cause GBSN and GBSLV to
hold and maintain all duly issued certificates and licenses necessary to operate
its cannabis cultivation and production facility at 3550 W. Teco Avenue, Las
Vegas, Nevada (the “Teco Facility”) in accordance with all Nevada Legal
Requirements;

 

(vi)     Books and Records. The Company (and each of its subsidiaries) will at
all times keep true and correct books, records and accounts reflecting all of
its business affairs and transactions in accordance with GAAP. Such books and
records shall be open at reasonable times and upon reasonable notice to the
inspection of the Payee or its agents;

 

 

4

--------------------------------------------------------------------------------

 

 

(vii)     Notice of Certain Events. The Company (and each of its subsidiaries)
will give prompt written notice (with a description in reasonable detail) to the
Payee of the occurrence of any Event of Default or any event which, with the
giving of notice or the lapse of time, would constitute an Event of Default;

 

(viii)     Compliance with Laws. The Company will comply, and cause each
subsidiary, including, without limitation, GBSN and GBSLV, to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (“Law”), other than U.S. Federal Law
governing the production and sale of cannabis; and

 

(ix)     Use of Proceeds. The Company shall use the proceeds of the Additional
Loan solely to pay employees, vendors and other third party creditors of GB
Sciences Las Vegas, LLC and GB Sciences Nevada LLC in connection with the
operation of the Teco Facility.

 

B.     Negative Covenants. The Company covenants and agrees that, so long as
this Note shall be outstanding, unless it has otherwise obtained the prior
written consent of the Payee, it will perform the obligations set forth in this
Section 3B:

 

(i)     Liquidation, Dissolution. The Company will not (and will not permit any
of its subsidiaries to) liquidate or dissolve, consolidate with, or merge into
or with, any other corporation or other entity, except that any wholly-owned
subsidiary may merge with another wholly-owned subsidiary or with the Company
(so long as the Company is the surviving corporation and no Event of Default
shall occur as a result thereof); provided, however, such prior written consent
shall not be required in connection with the consummation of any merger or
change of control transaction which results in prepayment of the Note pursuant
to the terms of this Note;

 

(ii)     Sales of Assets. The Company will not (nor permit any of its
subsidiaries with respect to their assets and properties), other than in the
ordinary course of business, sell, transfer, lease or otherwise dispose of, or
grant options, warrants or other rights with respect to, all or a substantial
part of its properties or assets material to the Company’s business to any
person or entity other than a direct or indirect subsidiary of the Company;
provided, however, such prior written consent shall not be required in
connection with licenses or other rights granted by the Company to a strategic
partner, licensee or distributor as approved by the Board of Directors of the
Company (the “Board of Directors”);

 

(iii)     Redemptions. The Company will not redeem or repurchase any outstanding
equity and/or debt securities of the Company (or its subsidiaries), except for
repurchases of unvested or restricted shares of Common Stock, at cost, from
employees, consultants or members of the Board of Directors pursuant to
repurchase options of the Company (1) currently outstanding or (2) hereafter
entered into pursuant to a stock option plan or restricted stock plan approved
by the Company’s Board of Directors;

 

 

5

--------------------------------------------------------------------------------

 

 

(iv) Indebtedness. Company will hereafter not create, incur, assume or suffer to
exist, contingently or otherwise, any indebtedness which is not expressly
subordinate in all respects to this Note, provided, that this covenant shall not
apply to (A) capitalized leases, purchase money indebtedness (secured solely by
Liens on the equipment or assets leased or purchased), (B) accounts payable, (C)
other accrued expenses incurred by the Company in the ordinary course of
business; or (D) indebtedness set forth on Schedule 3B(iv);

 

(v)     Negative Pledge. Other than with respect to this Note, the Company will
not (nor will it permit its subsidiaries to) hereafter create, incur, assume or
suffer to exist any mortgage, pledge, hypothecation, assignment, security
interest, encumbrance, lien (statutory or other), preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
financing lease) (each, a “Lien”) upon any of its property, revenues or assets,
whether now owned or hereafter acquired, except any of the following
(collectively, “Permitted Liens”):

 

(a)     Liens granted to secure indebtedness incurred (i) to finance the
acquisition (whether by purchase or capitalized lease) of tangible assets or
(ii) under equipment leases or purchase money indebtedness, but in each case,
only on the assets acquired with the proceeds of such indebtedness;

 

(b)     Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

 

(c)     Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

 

(d)     Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

 

(e)     judgment Liens in existence less than 30 days after notice of the entry
thereof is forwarded to the Company or with respect to which execution has been
stayed; and

 

(f)     Liens set forth set forth on Schedule 3B(v).

 

(vi) Transactions with Affiliates. The Company will not (and will not permit any
of its subsidiaries to) enter into any transaction after the Issue Date,
including,

 

 

6

--------------------------------------------------------------------------------

 

 

without limitation, the purchase, sale, lease or exchange of property, real or
personal, the purchase or sale of any security, the borrowing or lending of any
money, or the rendering of any service, with any person or entity affiliated
with the Company or any of its subsidiaries (including officers, directors and
shareholders owning five (5%) percent or more of the Company’s outstanding
capital stock), except in the ordinary course of and pursuant to the reasonable
requirements of its business and upon fair and reasonable terms not less
favorable than would be obtained in a comparable arms-length transaction with
any other person or entity not affiliated with the Company as determined by the
Board of Directors in good faith.

 

(vii)     Dividends. The Company will not declare or pay any cash dividends or
distributions on its outstanding capital stock.

 

(viii)     GBSN. The Company shall not allow any reduction of its membership
interest or distribution rights in GBSN.

 

4.     Events of Default.

 

If any of the following events shall occur for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation by law or otherwise) (each, an “Event of Default”):

 

(i)     Non-Payment of Obligations. The Company shall default in the payment of
the principal of this Note as and when the same shall become due and payable
(whether by acceleration or otherwise) or shall fail to pay accrued interest on
this Note within five (5) business days of when the same shall become due and
payable (whether by acceleration or otherwise);

 

(ii)     Non-Performance of Affirmative Covenants. The Company shall default in
the due observance or performance of any covenant set forth in Section 3A, which
default shall continue uncured for ten (10) days;

 

(iii)     Non-Performance of Negative Covenants. The Company shall default in
the due observance or performance of any covenant set forth in Section 3B, and,
if capable of cure, such default shall not have been cured within ten (10) days;

 

(iv)     Bankruptcy, Insolvency, Etc. The Company (or any of its subsidiaries)
shall:

 

(a)     in any legal document admit in writing its inability to pay its debts as
they become due;

 

(b)     apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;

 

 

7

--------------------------------------------------------------------------------

 

 

 

(c)     in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property;

 

(d)     permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief; or

 

(e)     take any corporate or other action authorizing, or in furtherance of,
any of the foregoing;

 

(v)     Teco Facility. GBSN shall fail to hold any required provisional or
permanent certificate (as applicable) under State or local law for the operation
of the Teco Facility as an establishment to cultivate and sell cannabis;

 

(vi)     Cross-Default. The Company shall default in the payment when due, after
the expiration of any applicable grace period, of any amount payable under any
other obligation of the Company for money borrowed in excess of $100,000;

 

(vii)     Cross-Acceleration. Any other indebtedness for borrowed money of the
Company (or any of its subsidiaries) in an aggregate principal amount exceeding
$100,000 shall be duly declared to be or shall become due and payable prior to
the stated maturity thereof or shall not be paid as and when the same becomes
due and payable including any applicable grace period;

 

(viii)     Registration Default. A Registration Default has occurred under the
Note;

 

(ix)     Other Breaches, Defaults. The Company or any of its subsidiaries
(including, without limitation, GBSN) shall default or be in breach of any other
term or provision of this Note, any other Transaction Document (as defined in
the Note Purchase Agreement), in any material respect, for a period of ten (10)
days, or any material representation or warranty made by the Company to the
Payee in any Transaction Document shall be materially false or misleading; or

 

(x)     Security Documents. The Security Documents shall cease to create a valid
and perfected Lien in and to any material Collateral;

 

then, and in any such event, the Payee shall, by notice to the Company, take or
cause to be taken any or all of the following actions, without prejudice to the
rights of Payee to enforce its claims against the Company: (1) declare the
principal of and any accrued interest and all other amounts payable under this
Note to be due and payable, whereupon the same shall

 

 

8

--------------------------------------------------------------------------------

 

 

 

become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company, (2) proceed
to enforce or cause to be enforced any remedies provided under the Security
Agreement, and (3) exercise any other remedies available at law or in equity,
either by suit in equity or by action at law, or both, whether for specific
performance of any covenant or other agreement contained in this Note; provided,
that upon the occurrence of any Event of Default referred to in Section 4(iv)
then (without prejudice to the rights and remedies specified in clause (3)
above) automatically, without notice, demand or any other act by any Holder, the
principal of and any accrued interest and all other amounts payable under this
Note shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Company, anything contained in this Note to the contrary notwithstanding. No
remedy conferred in this Note upon any Holder is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereinafter existing
at law or in equity or by statute or otherwise.

 

5.     Conversion of Note.

 

A.     Optional Conversion. The Holder of this Note shall have the option, at
any time and from time to time, prior to the date on which the Company makes
payment in full of the Principal Amount of this Note in accordance herewith, all
accrued interest thereon and all other amounts due and payable thereunder to
convert all or any portion of the outstanding Principal Amount of this Note plus
all accrued and unpaid interest thereon (such Principal Amount and accrued and
unpaid interest to be so converted the “Conversion Amount”) into shares of
common stock, par value $.0001 per share (“Common Stock”), of the Company at an
initial conversion price per share equal to $0.04 per share (the “Conversion
Price”), subject to adjustment as provided in subsection 5F below. The shares of
Common Stock issuable upon conversion of this Note at the Conversion Price are
referred to herein as the “Conversion Shares.”

 

B.     Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between the number of shares of Common
Stock beneficially owned by such Holder and 4.99% of the outstanding shares of
Common Stock of the Company. For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities and Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder. The Holder may void the Conversion Share limitation described
in this Section 5B upon 65 days prior notice to the Company or without any
notice requirement upon an Event of Default.

 

C.     Mechanics of Conversion.

 

(i)     Before the Holder of this Note shall be entitled to convert this Note
into shares of Common Stock pursuant to Section 5A, such holder shall give
written notice to the

 

 

9

--------------------------------------------------------------------------------

 

 

Company in the form attached hereto as Annex A (“Conversion Notice”), at its
principal corporate office, by email, facsimile or otherwise, of the election to
convert the same and shall state therein the Conversion Amount and the name or
names in which the certificate or certificates for shares of Common Stock are to
be issued. On or before the third (3rd) business day following the date of
receipt of a Conversion Notice, the Company shall (A) if legends are not
required to be placed on certificates of Common Stock pursuant to the then
existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”) and
provided that the Company’s transfer agent is participating in the Depository
Trust Company's (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC, or (B) if the
Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled which certificates shall not bear any restrictive legends unless
required pursuant the Rule 144.

 

(ii)     All Common Stock which may be issued upon conversion of the Note will,
upon issuance, be duly issued, fully paid and non-assessable and free from all
taxes, liens, and charges with respect to the issuance thereof.

 

D.     Authorized Shares. At all times the Company shall have authorized and
shall have reserved a sufficient number of shares of Common Stock to provide for
the conversion of the Principal Amount outstanding under this Note at the then
effective Conversion Price. Without limiting the generality of the foregoing,
if, at any time, the Conversion Price is decreased, the number of shares of
Common Stock authorized and reserved for issuance upon the conversion of this
Note shall be proportionately increased.

 

E.     Failure to Timely Deliver Shares. If within five (5) business days after
the Company’s receipt of the facsimile or email copy of a Conversion Notice, the
Company shall fail to issue and deliver to the Holder the number of shares of
Common Stock to which the Holder is entitled upon such Holder's conversion of
this Note (a “Conversion Failure”), the Company shall pay to the Holder $3,000
per day until the Company issues and delivers a certificate to the Holder for
the number of shares of Common Stock to which the Holder is entitled upon such
Holder’s conversion of any portion of the Principal Amount of this Note. If the
Company fails to deliver shares in accordance with the timeframe stated in this
Section, resulting in a Conversion Failure, the Holder, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular Conversion Notice attributable to the unsold shares.

 

F.     Anti-Dilution Provisions. The Conversion Price in effect at any time and
the number and kind of securities issuable upon the conversion of this Note
shall be subject to adjustment from time to time upon the happening of certain
events as follows:

 

(i)     In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock,

 

 

10

--------------------------------------------------------------------------------

 

 

(ii) subdivide or reclassify its outstanding shares of Common Stock into a
greater number of shares, or (iii) combine or reclassify its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price in effect
at the time of the record date for such dividend or distribution or of the
effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the
Conversion Price by a fraction, the denominator of which shall be the number of
shares of Common Stock outstanding after giving effect to such action, and the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such action. Such adjustment shall be made successively
whenever any event listed above shall occur.

 

(ii)     Whenever the Conversion Price is adjusted pursuant to Subsection (i)
above, the number of Conversion Shares issuable upon conversion of this Note
shall simultaneously be adjusted by multiplying the number of Conversion Shares
initially issuable upon conversion of this Note by the Conversion Price in
effect on the date hereof and dividing the product so obtained by the Conversion
Price, as adjusted.

 

(iii)     In case of any reorganization, reclassification or change of the
Common Stock (including any such reorganization, reclassification or change in
connection with a consolidation or merger in which the Company is the continuing
entity), or any consolidation of the Company with, or merger of the Company with
or into, any other entity (other than a consolidation or merger in which the
Company is the continuing entity), or of any sale of the properties and assets
of the Company as, or substantially as, an entirety to any other person or
entity, this Note shall thereafter be convertible into the kind and amount of
stock or other securities or property receivable upon such reorganization,
reclassification, change, consolidation, merger or sale by a Holder of the
number of shares of Common Stock into which this Note would have been converted
prior to such transaction. The provisions of this subsection

(iii) shall similarly apply to successive reorganizations, reclassifications,
changes, consolidations, mergers or sales immediately prior to such
reorganization, reclassification, change, consolidation, merger or sale.

 

6.     Amendments and Waivers.

 

A.     The provisions of this Note may from time to time be amended, modified or
supplemented, if such amendment, modification or supplement is in writing and
consented to by the Company and the Payee.

 

B.     No failure or delay on the part of the Payee in exercising any power or
right under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Payee shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

 

 

11

--------------------------------------------------------------------------------

 

 

C.     To the extent that the Company makes a payment or payments to the Payee,
and such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid by the Payee to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made by the Payee or such enforcement or setoff
had not occurred.

 

7.     Miscellaneous.

 

A.     Parties in Interest. All covenants, agreements and undertakings in this
Note binding upon the Company or the Payee shall bind and inure to the benefit
of its successors and permitted assigns of the Company and the Payee,
respectively, whether so express or not.

 

B.     Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to the conflicts of laws
principles thereof.

 

C.     Waiver of Jury Trial. THE PAYEE AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE PAYEE OR THE COMPANY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.

 

 

GB Sciences, Inc.

 

 

 

 

 

 

By:

/s/ John C Poss

 

 

 

Name: John C Poss

 

 

 

Title: CEO

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

 

 

ANNEX A

 

CONVERSION NOTICE

 

The undersigned hereby elects to convert principal and/or interest under the
Second Amended and Restated 8% Senior Secured Convertible Promissory Note,
originally issued as of February 28, 2019 (the “Note”) of GB Sciences, Inc., a
Nevada corporation (the “Company”), into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof and the Note, as of
the date written below. If shares of Common Stock are to be issued in the name
of a person other than the undersigned, the undersigned will pay all transfer
taxes payable with respect thereto and is delivering herewith such certificates
and opinions as reasonably requested by the Company in accordance therewith. No
fee will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 5B of the Note, as determined in accordance
with Section 13(d) of the Securities Exchange Act of 1934, as amended.

 

Conversion calculations:

Date to Effect Conversion: ______________________

 

Principal Amount of Note to be
Converted:______________________________________________

 

Amount of Interest of Note to be Converted:
_____________________________________________    

 

Number of shares of Common Stock to be issued:
_________________________________________

 

--------------------------------------------------------------------------------

Signature:______________________________________

Name: _________________________________________

 

Address for Delivery of Common Stock Certificates:

 

________________________________________________________________________

--------------------------------------------------------------------------------

Or

DWAC Instructions:

 

Broker No: _________________________________________

 

Account No: ________________________________________

 

 

 

14

--------------------------------------------------------------------------------

 

 

SCHEDULE 3B(iv)
INDEBTEDNESS

 

 

15

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3B(v) LIENS

 

 

 

 

 

 

 

 

 